ON PETITION FOR PANEL REHEARING

ORDER:
The petition for panel rehearing filed by Dallas/Fort Worth International Airport *644Board is DENIED. Among other arguments in the petition, DFW contends that the statement in footnote 2 of our opinion that the parties “do not mention or challenge the district court’s dismissal of claims against-Colaco” is incorrect, as Co-laco was mentioned in DFW’s brief on appeal. Although it is true that Colaco was “mentioned,” we conclude that this fact does not alter the result in the case as DFW failed to adequately discuss the alleged liability of Colaco and failed to adequately brief any error in Colaco’s dismissal. See, e.g., United States v. Charles, 469 F.3d 402, 408 (5th Cir.2006) (“[The defendant] raises this argument in a one-sentence footnote and provides no authority for the proposition. Inadequately briefed issues are deemed abandoned.”); Dardar v. Lafourche Realty Co., 985 F.2d 824, 831 (5th Cir.1993) (“Questions posed for appellate review but inadequately briefed are considered abandoned.”).